                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII


AQUILA KAIULANI OLANOLAN, also )      Civ. Nos. 19-00222 HG-KJM
known as AQUILA ECOLONO,          )             19-00223 HG-KJM
                                  )   Crim. Nos. 17-00644 HG-01
                                  )              18-00050 HG-01
                Petitioner,       )
                                  )
           vs.                    )
                                  )
UNITED STATES OF AMERICA,         )
                                  )
                                  )
                Respondent.       )
_________________________________ )
  ORDER DENYING PETITIONER AQUILA KAIULANI OLANOLAN’S MOTION TO
 VACATE, SET ASIDE OR CORRECT SENTENCE, PURSUANT TO 28 U.S.C. §
   2255 (ECF No. 83) AND DENYING A CERTIFICATE OF APPEALABILITY


     Petitioner Aquila Kaiulani Olanolan filed a document

entitled “Standing Due Notice, Its Annex, Praecipe, and

Declaration of Due Cause” which the Court liberally construes as

a Motion to Vacate, Set Aside or Correct Sentence, pursuant to 28

U.S.C. § 2255.   Petitioner argues that she has discovered new

evidence.   She also argues that the Court lacked jurisdiction to

sentence her because the State of Hawaii is outside of federal

jurisdiction.

     Petitioner’s filing is difficult to decipher and contains

irrational and unintelligible pleadings.    The Court construes

Petitioner’s motion liberally and concludes that it does not

contain any claim upon which relief could be granted.


                                  1
     Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence, pursuant to 28 U.S.C. § 2255 (ECF No. 83) is DENIED.

     Petitioner is not entitled to an evidentiary hearing because

her claims do not provide grounds for relief.

     Petitioner is not entitled to a Certificate of

Appealability.


                          PROCEDURAL HISTORY

I.   CHARGING DOCUMENTS

The Indictment in Cr. No. 17-00644

     On January 18, 2018, in Cr. No. 17-00644, the grand jury

returned a three-count Superseding Indictment charging Petitioner

with crimes related to the possession and distribution of

methamphetamine and heroin.

     Petitioner was charged as follows:

     Count 1:    On or about October 13, 2016, within the
                 District of Hawaii, Defendant AQUILA ECOLONO
                 did knowingly and intentionally possess with
                 intent to distribute five (5) grams or more
                 of methamphetamine, its salts, isomers, and
                 salts of its isomers, a Schedule II
                 controlled substance.
                 All in violation of Title 21, United States
                 Code, Sections 841(a)(1) and 841(b)(1)(B).

     Count 2:    On or about September 15, 2017, within the
                 District of Hawaii, Defendant AQUILA ECOLONO
                 did knowingly and intentionally possess with
                 intent to distribute fifty (50) grams or more
                 of methamphetamine, its salts, isomers, and
                 salts of its isomers, a Schedule II
                 controlled substance.
                 All in violation of Title 21, United States
                 Code, Sections 841(a)(1) and 841(b)(1)(A).

                                  2
      Count 3:   On or about September 15, 2017, within the
                 District of Hawaii, Defendant AQUILA ECOLONO
                 did knowingly and intentionally possess with
                 intent to distribute one hundred (100) grams
                 or more of a substance or mixture containing
                 a detectable amount of heroin, a Schedule I
                 controlled substance.
                 All in violation of Title 21, United States
                 Code, Sections 841(a)(1) and 841(b)(1)(B).

      (Superseding Indictment, ECF No. 39, Cr. No. 17-00644).



The Information in Cr. No. 18-00050

      On April 6, 2018, a one count Information was filed in Cr.

No. 18-00050.    Petitioner was charged as follows:

                 On or about September 15, 2017, within the
                 District of Hawaii, Defendant AQUILA ECONOLO
                 did knowingly and intentionally possess with
                 intent to distribute fentanyl, a Schedule II
                 controlled substance.
                 All in violation of Title 21, United States
                 Code, Sections 841(a)(1) and 841(b)(1)(C).

      (Information, ECF No. 1, Cr. No. 18-00050).

II.   PLEA AGREEMENT

      On April 9, 2018, Petitioner pleaded guilty to Counts 2 and

3 of the Superseding Indictment (Cr. No. 17-00644) and the sole

count in the Information (Cr. No. 18-00050), before the

Magistrate Judge, pursuant to a Memorandum of Plea Agreement.

(ECF No. 54, Cr. No. 17-00644; ECF No. 5, Cr. No. 18-00050).

      The Plea Agreement contained a waiver of Petitioner’s right

to appeal and her right to collaterally attack her conviction,

subject to certain exceptions.    (Mem. of Plea Agreement, at ¶ 13,

                                  3
ECF No. 56, Cr. No. 17-00644).     The Court entered an order in

both Cr. No. 17-00644 and Cr. No. 18-00050 accepting Petitioner’s

guilty plea and adjudged her guilty as to Counts 2 and 3 in the

Superseding Indictment and the single Count in the Information.

(ECF No. 58, Cr. No. 17-00644; ECF No. 10, Cr. No. 18-00050).


III. THE PRESENTENCE INVESTIGATION REPORT AND SENTENCING


      The Presentence Investigation Report calculated Petitioner’s

sentencing guidelines to be a total offense level of 29 with a

criminal history category of III for a guideline range of 120 to

135 months imprisonment.   (PSR at ¶ 131, ECF No. 68, Cr. No. 17-

00644).

      On September 10, 2018, the Court sentenced Petitioner in

both Cr. No. 17-00644 and Cr. No. 18-00050.     (ECF No. 77, Cr. No.

17-00644; ECF No. 26, Cr. No. 18-00050).     She was sentenced to 75

months incarceration as to each of the three counts, to be served

concurrently, followed by 10 years of supervised release. (Id.)

      A Judgment was filed in each case on September 13, 2018.

(ECF No. 79, Cr. No. 17-00644; ECF No. 28, Cr. No. 18-00050).

      Petitioner did not file a direct appeal.


IV.   PETITIONER’S § 2255 MOTION


      On April 24, 2019, Petitioner filed a document entitled

“Standing Due Notice, Its Annex, Praecipe, and Declaration of Due


                                   4
Cause.”    (ECF No. 83, 17-cr-00644; ECF No. 31, 18-cr-00050; ECF

No. 1, 19-cv-00222; ECF No. 1, 19-cv-00223).    The Court construes

the filing as a motion to vacate sentence pursuant to 28 U.S.C. §

2255.

     Petitioner argues that she has discovered new evidence that

demonstrates that she agreed to an “unconscionable” plea

agreement.    Petitioner also argues that the Court lacked

jurisdiction because the offenses took place within the State of

Hawaii and not a federal territory.

     On June 3, 2019, the Government filed its RESPONSE TO

PETITIONER’S MOTION UNDER 28 U.S.C. § 2255. (ECF No. 86, Cr. No.

17-00644).


                         STANDARD OF REVIEW


     The Antiterrorism and Effective Death Penalty Act ("AEDPA"),

28 U.S.C. § 2255, provides federal prisoners with a right of

action to challenge a sentence for one of the following reasons:

     (1)    the sentence was imposed in violation of the
            Constitution or laws of the United States;

     (2)    the court was without jurisdiction to impose such
            a sentence;

     (3)    the sentence was in excess of the maximum
            authorized by law;

     (4)    or the sentence is otherwise subject to collateral
            attack.

     28 U.S.C. § 2255(a).


                                  5
     A prisoner may file a motion to vacate, set aside, or

correct a sentence pursuant to 28 U.S.C. § 2255.   The scope of a

collateral attack to a sentence is limited, and does not

encompass all claimed errors in conviction and sentencing.

     A district court must hold an evidentiary hearing to assess

the worthiness of a Section 2255 Motion unless the motion and the

files and records of the case conclusively show that the prisoner

is entitled to no relief.   28 U.S.C. § 2255(b).


                             ANALYSIS

I.   PETITIONER’S PRO SE FILING


     Petitioner filed a document entitled “Standing Due Notice,

Its Annex, Praecipe, and Declaration of Due Cause.” (ECF No. 83,

17-cr-00644; ECF No. 31, 18-cr-00050; ECF No. 1, 19-cv-00222; ECF

No. 1, 19-cv-00223).   The 11-page document is almost entirely

indecipherable and unintelligible.    Page 3 through 7 is entitled

“ORIGINAL DUE DECLARATION OF ISSUE BY ORIGINAL DEPOSITORY” which

appears to be unrelated to Petitioner’s criminal convictions.

(Id. at pp. 3-7).   On Page 9, Petitioner’s motion requests that

the respondents “duly issue a JUDGMENT and ORDER for time served

for [Petitioner], with immediate release from BOP custody and

incarceration, and termination and closure of the above

referenced Case[.]” (Id. at p. 9).

     The Court construes Petitioner’s motion liberally as a


                                  6
motion to vacate sentence pursuant to 28 U.S.C. § 2255.

Petitioner appears to challenge her sentence based on two

grounds.

      First, Petitioner states that she has “discovered new

evidence” that demonstrate that she was “tricked” into pleading

guilty pursuant to an “unconscionable” plea agreement.

      Second, Petitioner argues that the Court lacked jurisdiction

because the offenses took place within the State of Hawaii and

not a federal territory.


II.   PETITIONER’S CLAIMS ARE BARRED PURSUANT TO THE PLEA
      AGREEMENT


      A defendant may waive her right to appeal and to

collaterally attack a conviction and sentence.   See United States

v. Leniear, 574 F.3d 668, 672 & n.3 (9th Cir. 2009).     The Ninth

Circuit Court of Appeals has held that an appellate waiver

provision in a plea agreement is enforceable if: (1) the language

of the waiver encompasses the basis of the challenge, and (2) the

waiver is knowingly and voluntarily made.   United States v.

Medina-Carrasco, 815 F.3d 457, 461 (9th Cir. 2015).    Where a

defendant's challenge raises issues encompassed by a valid,

enforceable waiver, the appeal or collateral attack generally

must be dismissed.   United States v. Harris, 628 F.3d 1203, 1205

(9th Cir. 2011) (citations omitted).



                                 7
     A.   Petitioner’s Plea Waiver


     Petitioner’s Plea Agreement explicitly waived her right to

appeal or collaterally attack her sentence, except for limited

circumstances:

     13. The Defendant is aware that she has the right to
     appeal her conviction and the sentence imposed.
     Defendant knowingly waives the right to appeal, except
     as indicated in subparagraph “b” below, her conviction
     and any sentence within the maximum provided in the
     statute(s) of conviction or the manner in which that
     sentence was determine, on any ground whatever, in
     exchange for the concessions made by the prosecution in
     this plea agreement.

          a. The Defendant also waives her right to
          challenge her conviction or sentence in the manner
          in which it was determined in any collateral
          attack, including, but not limited to, a motion
          brought under Title 28, United States Code,
          Section 2255, except that defendant may make such
          a challenge (1) as indicated in subparagraph “b”
          below, or (2) based on a claim of ineffective
          assistance of counsel.

          b. If the Court imposes a sentence greater than
          specified in the guideline range determined by the
          Court to be applicable to the Defendant, the
          Defendant retains the right to appeal the portion
          of her sentence greater than specified in that
          guideline range and the manner in which that
          portion was determined and to challenge that
          portion of her sentence in a collateral attack.

(Plea Agreement, at ¶ 13, ECF No. 8).

     Petitioner’s challenge does not implicate these limited

circumstances.   Petitioner does not assert an ineffective

assistance of counsel claim, as reserved in paragraph “a.”

     Petitioner’s sentence was not greater than specified in the


                                 8
guidelines range, as reserved in paragraph “b.”    Petitioner's

sentence of 75 months incarceration was within the guidelines

range of 120 to 135 months determined applicable by the Court.

(PSR at ¶ 131, ECF No. 68, Cr. No. 17-00644).    The Court departed

downward, not upward, with respect to her sentence.


     B.   Petitioner’s Plea Waiver is Valid and Enforceable


     The Memorandum of Plea Agreement, signed by Petitioner,

clearly recites her waiver.    Courts have found this waiver to be

valid and enforceable.    See Fox v. United States, Cr. No. 13-

00564 DKW, 2018 WL 650200, *3-*4 (D. Haw. Jan. 21, 2018); United

States v. Inoshita, Cr. No. 15-00159 JMS, 2016 WL 2977237, *3-*4

(D. Haw. May, 5, 2016).

     Petitioner argues that her plea was not knowing and

voluntary because she was “tricked” into signing an

“unconscionable” contract.    She argues that “Respondents never

disclosed what/who the REAL PARTY in INTEREST was, nor did they

produce any legal Contract between the two parties herein.”

(Motion at p. 9, ECF No. 83, Cr. No. 17-00644).    Petitioner adds

that she “had no clue who was the beneficiary of the Indictment,

she could not have waived her right when she had no clue who the

parties involved were.”    (Id.)

     The Superseding Indictment in Cr. No. 17-00644 and the

Information in Cr. No. 18-00050 stated that the case was brought


                                   9
by the United States of America as Plaintiff against Aquila

Ecolono as Defendant.   (Indictment, ECF No. 1, Cr. No. 17-00644;

Information, ECF No. 1, Cr. No. 18-00050).

     The Plea Agreement states the rights that Petitioner was

foregoing in exchange for a benefit from the Government.    The

Government agreed not to file a Special Information pursuant to

21 U.S.C. § 851 which would have doubled Petitioner’s mandatory

minimum sentence.   The Government also agreed to dismiss Count 1

of the Superseding Indictment in Cr. No. 17-00644.   The Plea

Agreement was signed by Petitioner.

     The Court finds that Petitioner knowingly and voluntarily

waived her right to collaterally attack her conviction and

sentence.   See Fox, Cr. No. 13-00564 DKW, 2018 WL 650200, *3-*4;

Inoshita, Cr. No. 15-00159 JMS, 2016 WL 2977237, *3-*4.

     Petitioner cannot directly challenge her conviction and

sentence in light of this waiver in the Plea Agreement.


III. PETITIONER’S CLAIMS ARE BARRED BECAUSE SHE DID NOT FILE A
     DIRECT APPEAL


     When a petitioner has not previously raised an alleged error

at trial or on direct appeal, the petitioner is procedurally

barred from raising the issue for the first time in a § 2255

petition if it could have been raised earlier, unless the

petitioner can show both “cause” and “actual prejudice.”    United



                                10
States v. Frady, 456 U.S. 152, 167–68 (1982).

      Petitioner did not file a direct appeal.   Petitioner is

barred from bringing the claim by collateral attack unless she

can show “cause” and “actual prejudice.”

      The 2255 Motion contains no factual or comprehendible

argument demonstrating “cause” or “actual prejudice.”    Petitioner

has defaulted on her ability to challenge her guilty plea.


IV.   THE COURT HAS JURISDICTION OVER PETITIONER


      Petitioner challenges the jurisdiction of the Court,

stating:

      The Indictment, Guilty Plea, Sentence, and Judgment are
      all outside the law and Constitutionally invalid. They
      all happened with the Hawaii State, and not within
      Federal Territory. This makes them all invalid and
      void, ab initio (from the beginning).

      (Motion at p. 10)

      18 U.S.C. § 3231 provides that, “[t]he district courts of

the United States shall have original jurisdiction, exclusive of

the courts of the States, of all offenses against the laws of the

United States.”

      Petitioner pled guilty to violations of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 841(b)(1)(C), all

federal criminal statutes over which the Court has original

jurisdiction. (Indictment, ECF No. 1, Cr. No. 17-00644,

Information, ECF No. 1, Cr. No. 18-00050).


                                11
      The Court has jurisdiction over Petitioner.


V.    PETITIONER IS NOT ENTITLED TO AN EVIDENTIARY HEARING


      A court shall hold an evidentiary hearing on a prisoner's §

2255 petition, “[u]nless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

relief.”   28 U.S.C. § 2255(b).   An evidentiary hearing is not

required if a prisoner's allegations, “when viewed against the

record, do not state a claim for relief or are so palpably

incredible or patently frivolous as to warrant summary

dismissal.”   United States v. Leonti, 326 F.3d 1111, 1116 (9th

Cir. 2003).   Mere conclusory statements do not warrant an

evidentiary hearing.   United States v. Schaflander, 743 F.2d 714,

717 (9th Cir. 1984).

      The Court finds that Petitioner’s Motion is suitable for

disposition without a hearing.    Petitioner’s Motion, the

Government’s response, and the records of the case conclusively

show that Petitioner is not entitled to habeas relief on the

grounds alleged.   See 28 U.S.C. § 2255.   The Court will not hold

an evidentiary hearing on the Motion.    See Schaflander, 743 F.2d

at 717.


VI.   PETITIONER IS NOT ENTITLED TO A CERTIFICATE OF APPEALABILITY


      The Antiterrorism and Effective Death Penalty Act (“AEDPA”)


                                  12
of 1996 provides that a Certificate of Appealability may be

issued in a habeas corpus proceeding “only if the applicant has

made a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2).

     A “substantial” showing requires a prisoner to show that

reasonable jurists could debate whether the petition should have

been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.     Slack

v. McDaniel, 529 U.S. 473, 483–84 (2000).

     Petitioner has not made a substantial showing that she was

deprived of a constitutional right.   Petitioner’s arguments are

not supported by the record and applicable law.   Reasonable

jurists would not debate the Court’s conclusion, and there is no

reason to encourage further proceedings.

     A Certificate of Appealability is DENIED.

\\

\\

\\

\\

\\

\\

\\

\\

\\


                                13
                           CONCLUSION


     Petitioner Aquila Kaiulani Olanolan's Motion to Vacate, Set

Aside or Correct Sentence, pursuant to 28 U.S.C. § 2255 (ECF No.

83) is DENIED.

     A Certificate of Appealability is DENIED.

     IT IS SO ORDERED.



     DATED: July 24, 2019, Honolulu, Hawaii.




Aquila Kaiulani Olanolan, also known as Aquila Ecolono v. United
States, Civ. Nos. 19-00222 HG-KJM and 19-00223 HG-KJM; Crim. Nos.
17-00644 HG-01 and 18-00050 HG-01; ORDER DENYING PETITIONER’S
MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE (ECF NO. 83) AND
DENYING A CERTIFICATE OF APPEALABILITY
                                14
